 Case 6:20-cv-00787-ACC-DCI Document 1 Filed 05/06/20 Page 1 of 13 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                                         CASE NO.:

ROBERT MACKE,

       Plaintiff,

v.

HT AIRSYSTEMS OF FLORIDA LLC.,
A Foreign Limited Liability Company

      Defendant.
_____________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, ROBERT MACKE (“Macke” or “Plaintiff”), by and through undersigned

counsel, files this Complaint against Defendant, HT AIRSYSTEMS OF FLORIDA LLC, A

Foreign Limited Liability Company (‘HT” or “Defendant”) and states as follows:

                                  NATURE OF THE SUIT

           1.   This action is brought under the Fair Labor Standards Act (“FLSA”) and

 Florida’s Whistleblower Act, at Section 448.102(3), Florida Statutes (“FWA”) to recover from

 Defendant unpaid overtime compensation, back pay, front pay, liquidated damages, declaratory

 relief, reasonable attorneys’ fees and costs, punitive damages, and any other damages permitted

 by law.

                             PARTIES, JURISDICTION, AND VENUE

           2.   Plaintiff was an employee who performed services on behalf of Defendant in

 Orange County, Florida.
 Case 6:20-cv-00787-ACC-DCI Document 1 Filed 05/06/20 Page 2 of 13 PageID 2




        3.     Defendant is a Foreign Limited Liability Company located in Orange County,

Florida and which at all times relevant, performed work in Orange County, Florida.

        4.     Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter called the “FLSA”) as to

the federal claims, and this court has supplemental jurisdiction over the FWA claims as they

arise out of a continuing series of illegal activities committed by Defendant and involving

Plaintiff’s employment.

        5.     Venue is proper in this Court, as the illegal conduct complained of and the

resultant injury occurred in Orange County, Florida.

                               FLSA AND FWA COVERAGE

       6.      At all times material hereto, Defendant was, and continues to be an “employer”

within the meaning of 29 U.S.C. § 203(d).

       7.      At all times material hereto, Plaintiff was an “employee” within the meaning of

the FLSA.

       8.      At all times material hereto, Defendant was Plaintiff’s “employer” within the

meaning of the FLSA.

       9.      At all times material hereto, Defendant was, and continues to be, an “enterprise

engaged in commerce” or in the production of goods for commerce within the meaning of § 3

(s)(1) of the Act, in that, said enterprise has employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person.

       10.     Based upon information and belief, the annual and gross revenue of Defendant
 Case 6:20-cv-00787-ACC-DCI Document 1 Filed 05/06/20 Page 3 of 13 PageID 3




was in excess of $500,000.00 per annum during the all times relevant.

       11.      At all times material hereto, Defendant had two (2) or more employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced for

commerce, such as air conditioning equipment and tools.

       12.      At all times material hereto, the work performed by Plaintiff was directly

essential to the business performed by Defendant in that Defendant could not operate its business

without air conditioner service technicians like Plaintiff.

       13.      Defendant, at all times material to this Complaint, employed in excess of ten (10)

or more employees during Plaintiff’s employment, and is a covered employer as defined by

FWA.

                                    STATEMENT OF FACTS

       14.     Defendant, HT AIRSYSTEMS OF FLORIDA LLC, operates a nationwide air

conditioning services business.

        15.     Plaintiff worked as a non-exempt air-conditioning service technician for

Defendant from April 16, 2018, until his termination on April 21, 2020.

       16.      Plaintiff performed non-exempt duties for Defendant and was therefore entitled

to be compensated for overtime work.

       17.      At various times material hereto, Plaintiff worked for Defendant in excess of

forty (40) hours within a work week.

       18.      Plaintiff was not exempt from overtime under the FLSA and should have been

paid his full and proper overtime compensation.
 Case 6:20-cv-00787-ACC-DCI Document 1 Filed 05/06/20 Page 4 of 13 PageID 4




        19.     Throughout Plaintiff’s employment, he regularly worked in excess of forty (40)

hours per week but was not paid time-and-a-half for all hours worked per week in excess of

forty (40).

       20.      Plaintiff had no authority to hire or fire employees of HT.

       21.      Plaintiff had no authority to discipline employees of HT.

       22.      Plaintiff had no authority to determine the schedules to be worked by any

employees of HT, or to change their schedules.

       23.      Plaintiff had no authority to set rates of pay for other employees or agents of HT.

       24.      Plaintiff had no input into performance reviews of other employees or agents of

HT.

       25.      Plaintiff was always closely monitored by HT’s managers and supervisors.

       26.      Plaintiff followed procedures established by HT and did exactly as he was

instructed to do.

       27.      Throughout Plaintiff’s employment, Defendant regularly required Plaintiff to

work in excess of forty (40) hours per week.

       28.      Defendant paid Plaintiff a weekly salary.

       29.      Defendant wrongly and improperly classified Plaintiff as an exempt salaried

employee.

       30.      Plaintiff regularly worked between fifty (50) and sixty (60) or more hours per

workweek for Defendant.

       31.      Defendant failed to pay Plaintiff full and proper overtime compensation for all

hours worked over forty (40) per week during the relevant limitations period.
 Case 6:20-cv-00787-ACC-DCI Document 1 Filed 05/06/20 Page 5 of 13 PageID 5




       32.      When Plaintiff worked more than forty (40) hours in each work week, Defendant

failed to properly pay him for all overtime hours worked.

       33.      At all times relevant, Defendant failed to keep and maintain accurate records of

all hours worked by Plaintiff.

       34.      On or about October 2019, Defendant began paying all newly hired air-

conditioning service technicians on an hourly basis, while Plaintiff and others similarly situated

remained misclassified as salaried workers.

       35.      On or about December 18, 2019, Plaintiff emailed his General Manager, Kirk

Patton, with concerns that Plaintiff is not getting paid overtime for his hours over forty (40)

worked each workweek. See email attached as Exhibit A.

       36.      Plaintiff, on several occasions, objected to one or more of Defendant’s Managers

and/or Supervisors that Defendant’s failure to properly compensate him for his overtime hours

worked violated the FLSA.

       37.      On several occasions, Plaintiff asked his Managers and Supervisors about

overtime pay owed to him for all hours worked over forty (40) per workweek during his tenure.

       38.      In early January 2020, Plaintiff and another misclassified salaried air conditioner

service technician, were called into a meeting with Human Resource managers, Defendant’s

General Manager, Plaintiff’s immediate Supervisor, and the President of the company, to notify

them that they would be changing their pay from salary to hourly, starting on May 1, 2020.

        39.     During the meeting, Plaintiff complained formally to the Human Resource

managers, Defendant’s General Manager, Plaintiff’s immediate Supervisor, and the President of
Case 6:20-cv-00787-ACC-DCI Document 1 Filed 05/06/20 Page 6 of 13 PageID 6




the company, regarding the company’s continued failure to compensate him at the appropriate

overtime rate.

       40.       Pursuant to the FLSA, Plaintiff’s above-noted objections were “protected

activity.” See 29 U.S.C. § 215(a)(3).

       41.       Defendant’s managers informed Plaintiff once again that they would investigate

and get back to him.

       42.       On April 1, 2020, Plaintiff received a memo from the General Manager of

Service, Kirk Patton, confirming Plaintiff’s change of pay method from salary to hourly. See

Memo attached as Exhibit B.

       43.       Immediately upon receiving the pay change memo on April 1, 2020, Plaintiff

emailed his managers and supervisors asking several questions about the new pay method,

including questions about overtime pay. See id.

       44.       Additionally, in this same e-mail, Plaintiff objected to the managers and

supervisors to being required to work in the field without being issued provided with any

Personal Protection Equipment (“PPE”) against the COVID-19 virus. See email attached as

Exhibit C.

       45.       As you are aware, the Occupational Safety and Health Administration’s

(“OSHA’s”) PPE standards requires using gloves, eye, face, and respiratory protection when job

hazards warrant them. As Plaintiff was expected to constantly travel to public places, including

hospitals, during the COVID-19 pandemic, it is clear that PPE was warranted, but was not

provided. See 29 C.F.R. §1910.132 et al.

       46.       Additionally, OSHA’s General Duty Clause requires an employer to provide its
Case 6:20-cv-00787-ACC-DCI Document 1 Filed 05/06/20 Page 7 of 13 PageID 7




employees with a safe workplace free of recognizable hazards. This includes having providing

PPE to at-risk workers and not subjecting employees to hazardous or unsafe conditions. See 29

U.S.C. §654(5)(a)(1).

       47.     Plaintiff’s objections to the foregoing and unsafe work practices in violation of

OSHA regulations, as well as his objections to Defendant illegal pay practices, constitute

protected activity pursuant to Section 448.102(3), Florida Statutes.

       48.     Approximately three (3) weeks later, Defendant informed Plaintiff that it had

terminated Plaintiff’s employment, effective immediately, and without reason.

       49.     Defendant terminated Plaintiff’s employment because Plaintiff objected to

Defendant’s non-payment and/or underpayment of an overtime premium under the FLSA as

well as concerns that the company did not provide the proper PPE to Plaintiff during the

COVID-19 virus epidemic.

       50.     Under Florida law, terminating an employee for objecting to a violation of law,

rule, or regulation, or the employee’s reasonable belief that said conduct violates same, is a

violation of the FWA. See Aery v. Wallace Lincoln–Mercury, LLC, 118 So.3d 904, 916 (Fla.

4th DCA 2013) (To establish a violation of the Florida Whistleblower law, an employee must

establish that: (1) he objected to or refused to participate in an illegal activity, policy, or

practice, or what he reasonably believed to be illegal; (2) he suffered an adverse employment

action; and (3) the adverse employment action was causally linked to his objection or refusal).

All of the above elements are met here.

       51.     There is an extremely close temporal proximity/nexus between Plaintiff asserting

his objections to Defendant’s illegal pay practices and, and his termination.
Case 6:20-cv-00787-ACC-DCI Document 1 Filed 05/06/20 Page 8 of 13 PageID 8




       52.     Plaintiff has been damaged as a result of Defendant’s retaliation and termination

of his employment.

       53.     As a result of Defendant’s unlawful and retaliatory termination of his

employment, Plaintiff has suffered severe financial loss, due the fact that most businesses are

closed and/or not hiring at this time due to the COVID-19 virus epidemic.

       54.     Furthermore, Plaintiff should have been compensated at the rate of one and one-

half times Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours

per week, as required by the FLSA, throughout his employment.

       55.     Defendant violated Title 29 U.S.C. §207 in that:

                (a) Plaintiff worked in excess of forty (40) hours in one or more

                     workweeks for his period of employment with Defendant.

                (b) No payments or provisions for payment, or insufficient payments or

                     provisions for payment, have been made by Defendant to properly

                     compensate Plaintiff at the statutory rate of one and one-half times

                     Plaintiff’s regular rate for all hours worked in excess of forty (40)

                     hours per work week, as provided by the FLSA; and

                (c) Defendant failed to maintain proper time records as mandated by the

                     FLSA.

       56.     Prior to violating the FLSA, Defendant did not consult with an attorney to

evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

recovering payment for all overtime worked under the FLSA.

       57.     Prior to violating the FLSA, Defendant did not consult with the DOL to evaluate
Case 6:20-cv-00787-ACC-DCI Document 1 Filed 05/06/20 Page 9 of 13 PageID 9




whether Plaintiff’s actual job duties and pay structure rendered him exempt from recovering

payment for all overtime worked under the FLSA.

       58.     Prior to violating the FLSA, Defendant did not consult with an accountant to

evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

recovering payment for all overtime worked under the FLSA.

       59.     Based on the allegations above, Plaintiff is entitled to liquidated damages, as

Defendant has no objective or subjective good faith belief that its pay practices followed in

compliance with the FLSA.

       60.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

represent him in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                    COUNT I
             VIOLATION OF 29 U.S.C. § 207 OVERTIME COMPENSATION

       61.     Plaintiff reincorporates and re-alleges paragraphs 1 through 58, above, as though

fully set forth herein, and further alleges as follows:

       62.     Plaintiff is entitled to be paid time-and-one-half his regular rate of pay for each

hour worked in excess of forty (40) per work week.

       63.     During Plaintiff’s employment with Defendant, Plaintiff regularly worked

overtime hours, but was not paid full and proper time-and-one-half compensation for all hours

worked.

       64.     Plaintiff was not an exempt employee as defined by the FLSA, regardless of

Defendant’s subjective beliefs or misclassification.

       65.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to
Case 6:20-cv-00787-ACC-DCI Document 1 Filed 05/06/20 Page 10 of 13 PageID 10




pay Plaintiff time and one half his regular rate of pay for each hour worked in excess of forty

(40) per work week in one or more work weeks, Plaintiff has suffered damages plus incurring

reasonable attorneys’ fees and costs.

        66.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendant, and that this Court:

               a.     Declare, pursuant to the FLSA, that the acts and practices complained of

                      herein are in violation of the maximum hour provisions of the FLSA;

               b.     Award Plaintiff overtime compensation in the amount due to him for time

                      worked in excess of forty (40) hours per work week;

               c.     Award Plaintiff liquidated damages in an amount equal to the overtime

                      award;

               d.     Award Plaintiff reasonable attorneys’ fees and costs and expenses of the

                      litigation pursuant to 29 U.S.C. §216(b);

               e.     Award Plaintiff pre-judgment interest; and

               f.     Order any other and further relief that this Court deems just and proper.

                              COUNT II
         UNLAWFUL RETALIATION IN VIOLATION OF 29 U.S.C. § 215(a)(3)

        67.     Plaintiff reincorporates and re-alleges Paragraphs 1 through 58, above, as though

set forth fully herein, and further alleges as follows:

        68.     Plaintiff objected to Defendant’s illegal pay practices on or about December
Case 6:20-cv-00787-ACC-DCI Document 1 Filed 05/06/20 Page 11 of 13 PageID 11




2019, January 2020, and April 1, 2020, and asserted violations of the FLSA.

        69.     On April 21, 2020, Defendant illegally terminated Plaintiff from his employment

in violation of 29 U.S.C. § 215(a)(3).

        70.     Plaintiff was terminated for no other reason than his objections to Defendant’s

illegal pay practices.

        71.     As a result of Defendant’s intentional, willful, and unlawful actions, Plaintiff has

suffered damages, including but not limited to lost wages, lost benefits, lost employment status,

as well as humiliation, pain and suffering, and other monetary and non-monetary losses.

        72.     The retaliatory firing provision of the FLSA states that “it shall be unlawful for

any person ... to discharge or in any other manner discriminate against an employee because

such employee has filed any complaint ... under or related to this [Act].” 29 U.S.C. § 215(a)(3).

        73.     In EEOC v. White and Son Enterprises, 881 F.2d 1006, 1011 (11th Cir. 1989),

the Court held that “Congress sought to secure compliance with the substantive provisions of

the labor statute by having ‘employees seeking to vindicate rights claimed to have been denied,’

and lodge complaints or supply information to officials regarding allegedly substandard

employment practices and conditions. The anti-retaliation provision of the FLSA was designed

to prevent fear of economic retaliation by an employer against an employee who chose to voice

such a grievance.” (citing to Mitchell v. Robert DeMario Jewelry, Inc., 361 U.S. 288, 292

(1960)).

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendant:

                   a. Declaring, pursuant to 29 U.S.C. §215(a)(3), that the acts and practices
Case 6:20-cv-00787-ACC-DCI Document 1 Filed 05/06/20 Page 12 of 13 PageID 12




                   complained of herein are in violation of the FLSA;

                   b. Awarding Plaintiff lost/back wages since the date of his termination;

                   c. Awarding Plaintiff liquidated damages in an amount equal to the back

                   wages award;

                   d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                   the litigation pursuant to 29 U.S.C. §216(b);

                   e. Awarding Plaintiff pre-judgment interest;

                   f. Ordering any other further relief the Court deems just and proper.

                             COUNT III
         UNLAWFUL RETALIATION IN VIOLATION OF Fla. Stat. §448.102(3)

        74.     Plaintiff realleges and incorporates all allegations contained within Paragraphs 1-51

of the Complaint as if fully set forth herein.

        75.     In June 2018, Defendant illegally terminated Plaintiff from his employment in

violation of Section 448.102 (3), Florida Statutes.

        76.     Plaintiff’s employment was terminated for no reason other than Plaintiff objecting

to illegal activity, or what he reasonably believed to be illegal activity in violation of Section

448.102(3), Florida Statutes.

        77.     Plaintiff objected to a violation of a law, or what he reasonably believed to be a

violation of law, and was terminated as a direct result of same, which constitutes a violation of the

FWA.
Case 6:20-cv-00787-ACC-DCI Document 1 Filed 05/06/20 Page 13 of 13 PageID 13




        78.     As a result of Defendant’s intentional, willful and unlawful actions, Plaintiff has

suffered damages, including but not limited to lost wages, lost benefits, lost employment status, as

well as humiliation, pain and suffering and other monetary and non-monetary losses.

       WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, and emotional

distress damages, as well as his costs and attorneys’ fees, declaratory and injunctive relief and such

other relief deemed proper by this Court.

                                         JURY DEMAND

               Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

       Dated this 6th day of May 2020.

                                                      Respectfully submitted,

                                                      /s/ Noah E. Storch
                                                      Noah E. Storch, Esq.
                                                      Florida Bar No. 0085476
                                                      RICHARD CELLER LEGAL, P.A.
                                                      10368 West State Road 84, Suite 103
                                                      Davie, Florida 33324
                                                      Telephone: (866) 344-9243
                                                      Facsimile: (954) 337-2771
                                                      E-mail: noah@floridaovertimelawyer.com

                                                      Trial Counsel for Plaintiff
